 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT FOR THE
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10                                           )
     HOLLY REIN,                             )        CASE NO. 2:19-cv-00522-BJR
11                                           )
                     Plaintiff,              )        ORDER DENYING THIRD PARTY
12                                           )        DURO HILEX POLY, LLC’S MOTION
                  v.                         )        FOR RECONSIDERATION OF ITS
13                                           )        MOTION FOR SUMMARY JUDGMENT
     THRIFTY PAYLESS, INC., d/b/a RITE       )
14   AID PHARMACY, and RITE AID LEASE )
     MANAGEMENT COMPANY, d/b/a RITE )
15   AID,                                    )
                                             )
16                   Defendants,             )
                                             )
17   THRIFTY PAYLESS, INC., d/b/a RITE       )
     AID PHARMACY, and RITE AID LEASE )
18   MANAGEMENT COMPANY, d/b/a RITE )
     AID,                                    )
19                                           )
                     Third-Party Plaintiffs, )
20                                           )
                  v.                         )
21                                           )
     DURO HILEX POLY, LLC, a Delaware        )
22   corporation,                            )
                                             )
23                   Third-Party Defendant)
                                             )
24

25         Before the Court is Third-Party Defendant Duro’s Motion seeking reconsideration of the
                                                 1
     Court’s denial of Duro’s Motion for Summary Judgment as to Third-Party Plaintiff Rite Aid’s
 1
     design defects claim against Duro. Dkt. No. 101. In that Order, the Court set forth the background
 2

 3   of this case and will not repeat it here. See Dkt. No. 97 at 2–3 (“April 14 Order”).

 4          In its current Motion, Duro asks for reconsideration of the Court’s conclusion that a
 5   question of fact persists as to how, or why, the paper bag in this case broke causing injuries to
 6
     Plaintiff Holly Rein. Duro’s Motion relies on arguments already advanced before this Court in its
 7
     Motion for Summary Judgment. More particularly, Duro argues Rite Aid has failed to put forward
 8
     sufficient facts to support a design defects claim. See Dkt. No. 68 at 7–16 (Duro’s Motion for
 9

10   Summary Judgment).

11          Pursuant to the Western District’s Local Civil Rules, “[m]otions for reconsideration are

12   disfavored,” and the Court “will ordinarily deny such motions in the absence of a showing of
13   manifest error in the prior ruling or a showing of new facts or legal authority which could not have
14
     been brought to its attention earlier with reasonable diligence.” Local Rules W.D. Wash. LCR
15
     7(h)(1). Further, this Court’s Standing Order provides that Motions for Reconsideration that
16
     “reassert prior arguments . . . will be summarily denied.” Dkt. No. 32 at 3.
17

18          Duro’s Motion presents no intervening legal or factual authority and, instead, relies on

19   “error of fact.” Dkt. No. 101 at 1. Applying the summary judgment standard that assumes all

20   disputed facts in favor of the non-moving party, the Court found that Rite Aid had produced
21
     sufficient evidence as to its design defect theories related to insufficient glue or handle fastenings
22
     to present a question of fact for the jury. While Rite Aid’s supporting evidence was slim, enough
23
     was present to preclude summary judgment.
24
            As the Motion merely reasserts facts and arguments before the Court on summary
25
                                                       2
     judgment, the Court hereby DENIES the Motion.
 1
           SO ORDERED.
 2

 3         DATED this 3rd day of May, 2021.

 4                                                   _______________________________
                                                     BARBARA J. ROTHSTEIN
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                3
